Case: 09-31206     Document: 00511178980          Page: 1    Date Filed: 07/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 20, 2010
                                     No. 09-31206
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CARLOS MCGREW,

                                                   Plaintiff-Appellant

v.

Dr. JONATHAN ROUNDTREE; MIKE THOMAS, Emergency Medical
Technician; ANTHONY MCCOY, also known as Unknown McCoy, Emergency
Medical Technician; ARIEL BOEKER, also known as Unknown Boeker,
Emergency Medical Technician; HUEY PIDGEON; MARK ALLEN; JOSEPH
RUSSELL; GREG EIRICK,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:09-CV-859


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Carlos A. McGrew, Louisiana state prisoner # 413135, proceeding pro se,
moves for leave to proceed in forma pauperis (IFP) in an appeal of the district
court’s interlocutory orders denying his motion for a temporary restraining order
and preliminary injunction. McGrew’s IFP motion is a challenge to the district


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31206    Document: 00511178980 Page: 2          Date Filed: 07/20/2010
                                 No. 09-31206

court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      This court lacks jurisdiction over the denial of McGrew’s request for a
temporary restraining order. See Faulder v. Johnson, 178 F.3d 741, 742 (5th
Cir. 1999). McGrew has identified no “extraordinary circumstances” warranting
a reversal of the district court’s denial of his motion for a preliminary injunction.
See White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989).
      McGrew has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion
for leave to proceed IFP is DENIED and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 n.24; 5 TH C IR. R. 42.2.
      The dismissal of this appeal counts as one strike under 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
McGrew is CAUTIONED that if he accumulates three strikes under § 1915(g),
he will not be able to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                          2